    Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,

                    Plaintiff,
                                           No. 19 Civ. 7465 (AT)(KNF)
           v.

ENCYCLOPAEDIA IRANICA FOUNDATION,

                    Defendant.


ENCYCLOPAEDIA IRANICA FOUNDATION,
INC.,
                                           No. 19 Civ. 8562 (AT)(KNF)
                    Plaintiff,

           v.

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, ELTON DANIEL
AND BRILL USA, INC.,

                    Defendants.




   POST-HEARING MEMORANDUM OF LAW OF COLUMBIA UNIVERSITY
                AND ELTON DANIEL IN OPPOSITION TO
           EIF’S MOTION FOR A PRELIMINARY INJUNCTION
          Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 2 of 35




                                                   TABLE OF CONTENTS
PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 5

        A. Columbia University’s Center for Iranian Studies ........................................................... 5

        B. Columbia’s First Use of the Encyclopaedia Iranica Mark ............................................... 6

        C. Columbia’s Editorial Control Over the Encyclopaedia.................................................... 7

        D. Professor Yarshater Forms EIF as an Additional Fundraising Source for the
             Encyclopaedia .................................................................................................................. 9

        E. Dr. Daniel Is Appointed By Columbia As The Interim Director of the Center ............. 11

        F. EIF Attempts to Rewrite the History of the Encyclopaedia........................................... 12

        G. EIF Interferes With Columbia’s Efforts to Publish the Work........................................ 14

        H. EIF’s 2019 Registration of the Mark and Columbia’s Challenge .................................. 14

ARGUMENT ................................................................................................................................ 15

   I.     EIF’S MOTION FOR A PRELIMINARY INJUNCTION SHOULD BE DENIED ........ 15

        A. EIF Cannot Demonstrate Irreparable Harm ................................................................... 16

             1.     EIF’s Delay in Seeking Injunctive Relief Requires Denial of Its Motion.............. 16

             2.     Columbia’s Publication of the Fascicle Does Not Constitute Irreparable Harm ... 17

        B. EIF Cannot Establish A Likelihood of Success on the Merits or Even Sufficiently
             Serious Questions Going to the Merits .......................................................................... 20

             1.     Columbia Has Priority of Use of the Mark ............................................................ 20

             2.     Columbia Has Always Controlled the Quality of the Encyclopaedia .................... 24

             3.     There Is No Evidence That Ownersip of the Trademark Was Transferred to EIF.26

        C. EIF Cannot Establish That The Balance of Hardships Tips Decidedly In Its Favor ..... 28

        D. A Preliminary Injunction is Not in the Public’s Interest ................................................ 29

CONCLUSION ............................................................................................................................. 30
        Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 3 of 35




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Ballet Tech Foundation v. The Joyce Theater Foundation, Inc.,
   89 U.S.P.Q.2d 1262 (T.T.A.B. 2008), vacated as moot, 2013 WL 6199539 ..........................26

Bell v. Streetwise Records, Ltd.,
    640 F. Supp. 575 (D. Mass. 1986) ...........................................................................................24

C=Holdings B.V. v. Asiarim Corp.,
  992 F. Supp. 2d 223 (S.D.N.Y. 2013)......................................................................................27

Citibank, N.A. v. Citytrust,
    756 F.2d 273 (2d Cir. 1985)...............................................................................................16, 17

Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd.,
    598 F.3d 30 (2d Cir. 2010).......................................................................................................20

Citizens United v. Schneiderman¸
    115 F. Supp. 3d 457 (S.D.N.Y. 2015)......................................................................................18

Excelled Sheepskin & Leather Coat Corp. v. Oregon Brewing Co.,
   897 F.3d 413 (2d Cir. 2018)...............................................................................................23, 24

Gidatex, S.r.L. v. Campaniello Imports, Ltd.,
   13 F. Supp. 2d 417 (S.D.N.Y. 1998)........................................................................................16

Grand River Enter. Six Nations, Ltd. v. Pryor,
   481 F.3d 60 (2d Cir. 2007).......................................................................................................18

Greylock Glob. Opportunity Master Fund Ltd. v. Province of Mendoza,
   No. 04 Civ. 7643 (HB), 2004 WL 2290900 (S.D.N.Y. Oct. 12, 2004) ...................................28

Hello I Am Elliot, Inc. v. Sine,
   No. 19 Civ. 6905 (PAE), 2020 WL 3619505 (S.D.N.Y. July 2, 2020) .......................15, 17, 18

ITC Ltd. v. Punchgini, Inc.,
   482 F.3d 135 (2d Cir. 2007).....................................................................................................20

Liebowitz v. Elsevier Science Ltd.,
   927 F. Supp. 688 (S.D.N.Y. 1996) ....................................................................................24, 25

Mazurek v. Armstrong,
  520 U.S. 968 (1997) .................................................................................................................15



                                                                   ii
         Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 4 of 35




N. Am. Soccer League v. United States Soccer Fed’n Inc.,
    883 F.3d 32 (2d Cir. 2018).......................................................................................................28

Nordco A.S. v. Ledes,
   No. 95 CIV. 7753 (RJW), 1997 WL 570546 (S.D.N.Y. Sept. 15, 1997) ................................27

Oneida Nation of N.Y. v. Cuomo,
   645 F.3d 154 (2d Cir. 2011).....................................................................................................15

Potomac Conference Corp. of Seventh-Day Adventists v. Takoma Academy
   Alumni Association, Inc.,
   2014 WL 857947 (D. Md. Mar. 4, 2014).................................................................................18

Sengoku Works v. RMC Int’l,
   96 F.3d 1217 (9th Cir. 1996) .............................................................................................20, 24

Tough Traveler, Ltd. v. Outbound Prod.,
   60 F.3d 964 (2d Cir. 1995).................................................................................................16, 17

Tr. Co. Bank v. Putman Pub. Grp., Inc.,
    No. 87 Civ. 7393 (AHS), 1988 WL 62755 (C.D. Cal. Jan. 4, 1988) .......................................29

Vanderbilt Univ. v. Scholastic, Inc.,
   382 F. Supp. 3d 734 (M.D. Tenn. 2019) ............................................................................22, 27

Vanderhurst v. Colorado Mountain Coll. Dist.,
   16 F. Supp. 2d 1297 (D. Colo. 1998) .......................................................................................27

Villanova University v. Villanova Alumni Educational Foundation,
    123 F. Supp.2d 293 (E.D. Pa. 2000) ........................................................................................19

Windows User, Inc., v. Reed Bus. Pub. Ltd.,
   795 F. Supp. 103 (S.D.N.Y. 1992) ..........................................................................................20

Winter v. Nat. Res. Def. Council, Inc.,
   555 U.S. 7 (2008) .....................................................................................................................28




                                                                    iii
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 5 of 35




       The Trustees of Columbia University in the City of New York (“Columbia”) and Elton

Daniel respectfully submit this post-hearing memorandum of law in opposition to Encyclopaedia

Iranica Foundation, Inc.’s motion for a preliminary injunction.

                               PRELIMINARY STATEMENT

       For nearly 40 years, Columbia University has produced, edited, supported, and published

the Encyclopaedia Iranica, a highly regarded scholarly resource of Persian and Iranian history and

culture, through its Center for Iranian Studies. Columbia first used the mark “ENCYCLOPAEDIA

IRANICA” in connection with the publication in 1982, when the first fascicle of the Encyclopaedia

was published. (Tr. 69:2-3; Exs. S at 1, JJJ at 1). The name “Columbia University” appeared

prominently on the front cover of that first fascicle 38 years ago, and the University’s name has

been on the front cover of every one of the 106 fascicles that has been published over the decades.

(Tr. 258:23-25; Ex. S).

       Columbia has supported the publication in countless ways, including by providing editorial

support, administrative support, office space, grant sponsorship, and the services and resources of

its extensive university library system. (Tr. 272:25-273:10; Ashtiany Decl. ¶¶ 13-14). The Editor-

in-Chief of the Encyclopaedia has always been the Director of the Center for Iranian Studies at

Columbia (Exs. JJ at 1-2, O at 1), and Columbia employed and paid the key research scholars,

editors, and staff responsible for the content and quality of the Encyclopaedia (Ex. KK). Columbia

also provided the project with millions of dollars of support through federal grants that had been

awarded to the University by the National Endowment for the Humanities. (Ex. OOO). Columbia

staff solicited the scholars who contributed articles to the publication (Exs. X, Y, AA, BB);

Columbia research scholars edited the articles for publication (Tr. 262:19-263:22); and Columbia

finance personnel paid these authors their honoraria from Columbia funds (Exs. DD-II). The
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 6 of 35




Encyclopaedia owes the stellar reputation it enjoys today in no small measure to the publication’s

long-standing and highly public affiliation with Columbia University, a world-renowned research

institution. (Daniel Decl. ¶ 16; Ashtiany Decl. ¶ 13).

       In this action, a small nonprofit that was established in 1990 to raise money for the

publication is seeking to wrest control of the publication from the University, attempting to use

the legal system to stop the publication of the 107th fascicle. An organization currently dominated

by a small group of Wall Street bankers with no serious academic credentials or credibility (Tr.

25:7-13, 191:1-12), the Encyclopaedia Iranica Foundation (“EIF”) has made a series of

demonstrably false claims in an effort to persuade the Court that EIF, and not Columbia, is entitled

to use the trademark. EIF’s claims in this case are so lacking in factual support and credibility that

they would be laughable were the stakes not so serious. The evidentiary hearing held on this matter

has finally exposed EIF’s spurious claims as the lies they are.

       First, EIF has falsely claimed that Columbia did not use the mark in commerce before EIF.

That claim is not only demonstrably false but brazen, given that EIF did not even exist until

Columbia had been using the mark in commerce for eight years. (Tr. 68:20-69:8). In fact, the

name “Columbia University” appears prominently on the cover of every single one of the 106

fascicles that has been published since 1982. (Ex. S). Columbia also contracted with the very first

publisher of the Encyclopaedia, Routledge & Kegan Paul Limited, in 1981 (Ex. HHH), more than

nine years before EIF came into existence. Because trademark ownership turns on first use, EIF’s

case fails based on this one fact alone.

       Second, EIF has falsely claimed that Columbia University was just “an address” used by

Professor Yarshater (Tr. 42:8), and a renowned research university served merely as a “landlord”

or “paymaster” for EIF (Tr. 85:1-3). Again, the hearing evidence puts the lie to these claims. The



                                                  2
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 7 of 35




Encyclopaedia has been “a project of Columbia University” for nearly 40 years, a fact that EIF

itself had repeatedly touted over the years, including in public tax filings. (Ex. K). As noted

above, Columbia provided not only the office space to the Center but also the key editorial staff,

the administrative support, the federal grant sponsorship, and access to its extensive library system.

Indeed, Columbia’s most valuable contribution was its substantial goodwill, as the Encyclopaedia

enjoys the reputation it does today because of its affiliation with a world-renowned research

university. To call Columbia a mere “landlord” and “paymaster,” therefore, is not just insulting;

it is a flat-out lie, under oath, by EIF board members who know full well that their characterization

is false. EIF’s related claim that it “reimbursed” all of Columbia’s funding of the project is equally

false. In fact, EIF has never been more than one of several entities that has donated money to

Columbia to support this project over the years; indeed, two other supporters of the project, the

Persian Heritage Foundation and the NEH, have provided far more financial support to the project

than EIF ever has. (Ex. LL at 1).

       Third, EIF has falsely claimed that Professor Yarshater is “not an employee” of Columbia.

(Tr. 8:7-10). Again, the claim is flatly refuted by the hearing evidence, including Ms. Edsall’s

testimony and the employment records of the University. In fact, Professor Yarshater was the

Kevorkian Professor of Iranian Studies from 1968 to 1990; the Chair of the Department of Middle

Eastern Languages and Cultures from 1968-1973; a special lecturer at Columbia from 1990 to

2002; and the Director of the Center for Iranian Studies for the entire period from 1977 to 2016.

(Edsall Decl. ¶¶ 4-5; Ex. JJ). EIF’s back-up (and internally inconsistent) claim that Professor

Yarshater was somehow acting outside the “scope of his employment,” (Tr. 192:11-14), is equally

ludicrous: He was a professor of Iranian studies and he led a Center for Iranian studies;

conducting research and publishing scholarly work on Iranian studies was hardly a frolic and



                                                  3
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 8 of 35




detour.

          Fourth, EIF has falsely claimed that the Center is a “nonexistent entity” that cannot hold

intellectual property.    (Tr. 306:1-4).    That claim too is spurious.       The hearing evidence

demonstrated that the Center is no less a part of Columbia than any other component or subdivision

of the University. Columbia University includes undergraduate schools, graduate and professional

schools, a medical center, affiliated colleges and seminaries, and more than one hundred centers

and institutes. The Center for Iranian Studies is one of those centers and is therefore part of

Columbia University. (Edsall Decl. ¶ 3). To say that the Center does not “exist” is akin to saying

that Columbia Law School or the English Department of Columbia College does not exist because

neither is separately incorporated. In any event, the name “Columbia University” appears on every

fascicle of the Encyclopaedia, and there is no question that the University itself is a legal entity.

          Finally, EIF has falsely claimed that Professor Yarshater transferred the trademarks at

issue to EIF. The hearing evidence exposed that claim too as a lie. Putting aside the fact that

Professor Yarshater could not transfer something that he did not own, not one of the EIF witnesses

could identify any document purporting to transfer any rights from Professor Yarshater to EIF. In

fact, EIF’s former general counsel admitted that there was no such transfer document (Tr. 138:11-

13), and EIF’s treasurer went so far as to drop even the pretense of such a document during cross

examination (Tr. 195:13-18).

          Although EIF’s claims fail for all these reasons, the Court should also deny EIF the

injunction it seeks because such an order would cause serious harm to Columbia and the public,

whereas denying the injunction threatens no harm at all to EIF. As Dr. Daniel so eloquently

testified at the hearing, there are “several layers of harm” caused by an order restraining the

University from continuing to publish this important scholarly project after a 40-year run. (Tr.



                                                  4
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 9 of 35




280:1-281:4). As he explained, suppressing academic research works a profound disservice to

students, teachers, researchers, journalists, policy makers, and the general public. (Tr. 280:1-9).

It also harms the authors who contributed to the fascicle that has been enjoined from publication,

whose careers depend upon publication, as well as over 200 other authors whose work is on hold.

(Tr. 280:20-281:4). An injunction also harms the Center, by undermining its credibility within the

academic community. (Tr. 280:23-281:4). As Dr. Daniel also testified, an injunction would

essentially destroy the Encyclopaedia, an outcome that alone would be devastating and tragic but

would also call into question the Center for Iranian Studies at Columbia as a viable academic

enterprise. (Tr. 280:10-281:4).

       In contrast to those very real harms to Columbia, authors, students, teachers, and the public

generally, EIF identifies no real harm that would come to it from continued publication of this

acclaimed academic work. At most, it claims that its fundraising has been down in recent years as

a result of this dispute. But diminished donations simply do not constitute irreparable harm. And

in any event, EIF presented no evidence to support that claim; to the contrary, the evidence refuted

it, as the testimony and documents established that EIF’s fundraising had been diminished for

years before this dispute arose. (Tr. 195:25-196:14). Finally, while EIF claims that “confusion”

will occur if the publication is not enjoined, it again produced no evidence to support that

conclusory statement, and whatever confusion that exists today was manufactured by EIF itself by

claiming to own a publication that it simply does not own.

       For all these reasons, the motion for a preliminary injunction should be denied.

                                   STATEMENT OF FACTS

       A.      Columbia University’s Center for Iranian Studies

       A world-renowned academic and research institution, Columbia University includes three



                                                 5
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 10 of 35




undergraduate schools, thirteen graduate and professional schools, a medical center, four affiliated

colleges and seminaries, at least twenty-five libraries, and more than one hundred research centers

and institutes. (Edsall Decl. ¶ 3). The Center for Iranian Studies, now called the Yarshater Center

for Iranian Studies (the “Center”), is one of those centers and is therefore part of Columbia

University. (Edsall Decl. ¶ 3; Tr. 214:3-12; 256:10-21; Ex. MM at 1).

       In or around 1977, Professor Ehsan Yarshater was appointed by Columbia as the Director

of the Center. (Ex. JJ at 1; Tr. 214:25-215:5). At that time, Professor Yarshater was the Hagop

Kevorkian Professor of Iranian Studies at Columbia, a position he held from 1960 until 1990. (Ex.

JJ at 1; Edsall Decl. ¶ 4). From 1991 to 2002, Professor Yarshater served as a Special Lecturer at

Columbia. (Ex. JJ at 2; Edsall Decl. ¶ 4). Professor Yarshater retired from teaching responsibilities

in 2002, but he continued to serve as the Director of the Center until late 2016, and remained a

Professor Emeritus at Columbia until his death in 2018. (Ex. JJ at 2; Tr. 214:25-215:5; 231:9-10;

Edsall Decl. ¶ 5). Like other center directors at Columbia, Professor Yarshater did not receive a

salary for his role as Center Director. (Tr. 223:10-13; Edsall Decl. ¶ 4). But this position was the

result of an administrative appointment by Columbia, which made him subject to University

policies and procedures, just as any other center director or department chair. (Tr. 215:6-10; 225:3-

5). As the Director of the Center, Professor Yarshater was overseen by Columbia in the hiring,

appointment, review, and management of researchers at the Center. (Tr. 225:6-12).

       In January 2017, Columbia appointed Professor Elton Daniel, a highly-regarded scholar of

Middle Eastern and Islamic History, who had served as Associate Editor of the Encyclopaedia

from 1997 to 2001, as the Interim Director of the Center. (Ex. O; Tr. 215:14-16; 256:2-7).

       B.      Columbia’s First Use of the Encyclopaedia Iranica Mark

       Since 1982, the Center has produced the Encyclopaedia Iranica—an ongoing scholarly



                                                 6
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 11 of 35




resource on Persian and Iranian history. (Tr. 69:2-3; 257:25). The Encyclopaedia has been

published continuously since 1982 and, to date, 106 fascicles of the Encyclopaedia have been

published.   (Daniel Decl. ¶ 7; Tr. 258:4-5).        Each fascicle cover has borne the name

“ENCYCLOPAEDIA IRANICA.” (Ex. S; Tr. 258:20-22; Daniel Decl. ¶ 7). Each fascicle cover

has also borne the name “Center for Iranian Studies Columbia University,” signifying that the

Encyclopaedia has been prepared under the auspices of Columbia University. (Ex. S; Tr. 258:23-

259:5; Daniel Decl. ¶ 7).

        The first fascicle of the Encyclopaedia was published on behalf of Columbia by Routledge

& Kegan Paul Limited (“Routledge”), which served as the Encyclopaedia’s publisher until

approximately 1990. (Tr. 259:6-11; Ex. S at 1-94). The contract with Routledge was signed by

Professor Yarshater in his capacity as Director of the Center at Columbia. (Ex. HHH at 1). And

a Routledge announcement regarding the publication of the first volume of the Encyclopaedia in

1984 identified it as a product of the “Center for Iranian Studies” of “Columbia University.” (Ex.

JJJ at 1).

        C.     Columbia’s Editorial Control Over the Encyclopaedia

        Through the Center, Columbia has always been solely responsible for the content of the

Encyclopaedia. (Tr. 268:14-21; Ex. SS at 2; Ashtiany Decl. ¶ 6; Daniel Decl. ¶ 7). As Dr. Daniel

explained, the creation of the Encyclopaedia involves a three-stage process—all of which is carried

out at Columbia under the direction of the Director of the Center. (Tr. 262:19-263:22). First, the

editors at the Center work with the Encyclopaedia’s network of consulting editors and its

International Advisory Board to identify topics for articles and scholars qualified to author an

article on that topic. (Daniel Decl. ¶ 10; Ashtiany Decl. ¶ 7; Tr. 262:22-263:9). Once the Center

has decided on a topic for an article, Columbia personnel send invitations to prospective authors.



                                                7
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 12 of 35




(Daniel Decl. ¶ 11; Ashtiany Decl. ¶ 8; Exs. X-BB; Tr. 263:5-9).

       Once a draft article is submitted, it then goes through a rigorous editorial process. (Tr.

263:9-11; Ashtiany Decl. ¶ 9; Daniel Decl. ¶ 13). The editors at the Center attempt to verify every

factual statement in an article, ensure that it is free of any biases, and that it has a complete

bibliography. (Ashtiany ¶ 9; Tr. 263:11-19). When an article has been edited to the point where

both the author and editor are satisfied, the article is prepared for publication, which involves

another round of proofreading to make sure it is suitable for publication. (Tr. 263:17-22). Once

accepted for publication, the author is paid an honorarium, which is funded by Columbia.

(Ashtiany Decl. ¶ 11; Exs. DD-II).

       In the 40 years that the Encyclopaedia has been published, the process of creating the

Encyclopaedia has remained the same, and the editorial processes and standards that were adhered

to by Professor Yarshater are the same as those maintained by Dr. Daniel today. (Daniel Decl. ¶

8; Ashtiany Decl. ¶ 10; Tr. 263:23-264:21). Under both Professor Yarshater and Dr. Daniel, it has

been employees of the Center that have been responsible for the quality of the Encyclopaedia. (Tr.

268:14-21; Daniel Decl. ¶ 7; Ashtiany Decl. ¶¶ 6-12; Ex. SS at 2; Ex. C at 7-9).

       That the editorial process is conducted by Columbia is critical to the Encyclopaedia’s

reputation as an esteemed academic publication and its ability to attract distinguished authors and

contributors. (Ashtiany Decl. ¶ 13; Tr. 274:11-14; Ex. N at 1-2). As Dr. Daniel explained, the

Encyclopaedia’s affiliation with Columbia allows it to attract the strongest academic contributors

because “publishing in a publication sponsored by Columbia with Columbia’s name on it is a very

valuable thing and advances an academic career.” (Tr. 274:11-14; see Ashtiany Decl. ¶ 13). The

affiliation with Columbia also gives the Encyclopaedia credibility that it would not otherwise have.

(Tr. 274:14-19; Ashtiany Decl. ¶ 13). Professor Yarshater highlighted the importance of the



                                                 8
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 13 of 35




Encyclopaedia’s affiliation with Columbia in grant applications, explaining that the fact that “there

is a research Center at Columbia University preparing and processing informative articles on

Iran, Afghanistan, Central Asia . . . etc., has attracted a number of invitations for our staff not only

to speak about and explain the [Encyclopaedia] but also to provide substantive information on the

topics covered by the [Encyclopaedia].” (Ex. SS at 22) (emphasis added).

       D.      Professor Yarshater Forms EIF as an Additional Funding Source for the
               Encyclopaedia

       Professor Yarshater founded EIF in 1990 – i.e., eight years after Columbia first published

the Encyclopaedia and began using the “ENCYCLOPAEDIA IRANICA” mark. (Ex. 3 at 2; Tr.

68:20-69:8; Ex. S at 1-3). EIF did not make its first donation to the Center until June 1993, after

Columbia had already published six volumes of the Encyclopaedia. (Ex. LL at 2; Ex. S at 1-136).

       Since its inception, EIF’s role has been to raise money for the Encyclopaedia, not to

develop its scholarly content. (Ex. 3 at 4; Tr. 268:18-269:3). As EIF has explained in public

documents, “the Center for Iranian Studies at Columbia carries out the academic functions of the

Encyclopaedia, while the Foundation concentrates on raising funds for the project.” (Ex. C at 8).

Specifically, in its 2008 Annual Report, EIF made the following statements regarding the

respective roles of Columbia and EIF in connection with the Encyclopaedia:

           “The Encyclopaedia Iranica is a project of Columbia University’s Center for Iranian
            Studies.” (Ex. C at 5).

           “[T]he Foundation supports the project but does not carry it out. . . . [T]he Foundation
            limits itself to maintaining the financial health of the project by raising funds for its
            operating budget and by backing it with an endowment fund.” (Ex. C at 9).

           “The project is carried out by the Center for Iranian Studies at Columbia University
            and is funded by donations of supporters and grants obtained by that Center (in
            consultation with the Foundation) as well as funds provided directly by [EIF].” (Ex. C
            at 9).



                                                   9
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 14 of 35




          “[EIF is] not involved in the academic and technical aspects of the project.” (Ex. C at
           9).

In its nonprofit filings with the IRS and New York Attorney General, EIF again described itself as

a “major funder of the Encyclopaedia Iranica project at Columbia University’s Center for Iranian

Studies” (Ex. K at 33), and stated that EIF’s purpose is to “promote the cause of the Encyclopaedia

Iranica, a Columbia University project” (Ex. K at 34). And an archived page from a 2013 version

of EIF’s website stated that the “Encyclopaedia Iranica is a project of Columbia University and is

prepared at its Center for Iranian Studies.” (Ex. C-13 at 2). Professor Yarshater himself described

the Encyclopaedia as a “project of Columbia University” that “is prepared for publication at its

Center for Iranian Studies.” (Ex. W at 313).

       While EIF was a significant donor to the Encyclopaedia between 1993 and 2017, it has not

been the primary source of funding for the Encyclopaedia. Since its formation in 1990, EIF has

donated approximately $5.3 million to the Center—less than the amounts Columbia received from

the Persian Heritage Foundation ($12 million) and the NEH ($5.6 million). (Ex. LL at 1). Indeed,

Columbia’s 2010 application for a NEH grant stated that EIF was only “the third most important

source of financial assistance for the [Encyclopaedia Iranica] project, aside from the generous and

continuous support of both Columbia University and the NEH.” (Ex. SS at 21 (emphasis added);

Ex. VV at 28). Each of EIF’s donations was designated in Columbia’s records as a “gift,” which

is a form of “private, voluntary support” and not a reimbursement for specific expenses. (Ex. LL

at 2; Tr. 237:16-238:3). Indeed, the donation checks from EIF state on their face either that they

are a “Donation” or a “Grant.” (Exs. ZZ-FFF). There is no evidence that Columbia ever submitted

a reimbursement request to EIF for specific expenses incurred by the Center. (Tr. 238:16-22;

289:13-24).

       While at one time EIF’s board included academics, the current chair of the board, Ramine

                                                10
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 15 of 35




Rouhani, is a Wall Street banker with stints at Goldman Sachs and Lehman Brothers; he is not a

scholar of Middle Eastern history. (Tr. 25:7-13; 67:9-68:1). Mr. Rouhani acknowledged that he

“was not really close with Ehsan Yarshater.” (Tr. 25:14-18). Likewise, EIF’s current treasurer,

Soody Nelson, worked on Wall Street for over 30 years; she too is a banker, not a scholar. (Tr.

191:1-12). It is thus unsurprising that Mr. Rouhani testified that the EIF board does not perform

any direct “quality control” of the articles published in the Encyclopaedia. (Tr. 74:20-75:4 (“If

your question is if the member[s] of the board performed quality control on the articles, the

response is no, that wasn’t our job.”)). Indeed, Mr. Rouhani acknowledged that he is not familiar

with the substance of the publications in the Encyclopaedia and that he has merely “seen a few of

the articles.” (Tr. 51:5-6; 66:22-67:2).

       E.      Dr. Daniel Is Appointed by Columbia as the Interim Director of the Center

       In or around 2015, Professor Yarshater began recruiting Dr. Daniel to take over the

leadership of the Center. (Daniel Decl. ¶ 3). Dr. Daniel had previously served as an Associate

Editor of the Encyclopaedia from 1997 to 2001, working closely with Professor Yarshater. (Daniel

Decl. ¶ 2; Tr. 256:2-7). Dr. Daniel interviewed for the position of Interim Director of the Center

with two Columbia officials and he was appointed by Columbia as a Senior Research Scholar at

the Center, effective January 15, 2017. (Ex. O at 1; Tr. 253:23-254:4; Daniel Decl. ¶ 4). The

appointment was made by the Executive Vice President for Arts and Sciences at Columbia, and

Dr. Daniel’s appointment letter stated that his responsibilities included “directing the research

activities in the Center for Iranian Studies, in particular, the Encyclopedia Iranica.” (Ex. O at 1).

Although Dr. Daniel had a discussion with Mr. Rouhani and Ms. Nelson prior to his appointment,

no one at EIF interviewed Dr. Daniel for the job. (Tr. 290:16–291:18). Indeed, EIF’s general

counsel, Kamran Parandian, has acknowledged that “EIF cannot hire/appoint someone on behalf



                                                 11
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 16 of 35




of Columbia, it can only make a recommendation and the final determination is with Columbia.”

(Ex. P at 1). Mr. Parandian further acknowledged that Dr. Daniel was hired by Columbia as “the

Interim Director of the Center and Editor-in-Chief of the Iranica Project.” (Ex. P at 1). Since

being appointed at the Center, Dr. Daniel has been employed exclusively by Columbia. (Daniel

Decl. ¶ 4). He receives a salary from Columbia and has never received a salary from EIF. (Tr.

255:23–256:1; Ex. KK at 2).

       Professor Yarshater enthusiastically supported Dr. Daniel’s appointment as the Interim

Director of the Center. (Ex. Q; Daniel Decl. ¶ 5). On December 16, 2016, Professor Yarshater

sent an email to Dr. Daniel and others stating that he was “very happy” to welcome Dr. Daniel as

the new Director of the Center and Editor-in-Chief of the Encyclopaedia, declaring that “[t]his is

a new day for the Encyclopædia Iranica, a day to celebrate.” (Ex. Q). Members of EIF were also

initially supportive of Dr. Daniel’s appointment and expressly acknowledged that it was Columbia,

and not EIF, that appointed him. (Ex. R at 1). In January 2017, Mr. Rouhani sent an email to the

EIF Board stating that Dr. Daniel has been appointed “by Columbia as the Interim Director of the

Center and Editor-in-Chief of the Encyclopædia Iranica.” (Ex. R at 1) (emphasis added). He

stated that “[f]or many years now, the Encyclopædia has consistently benefited from Professor

Daniel’s impressive contributions as an erudite scholar with a formidable knowledge of Iranian

culture as well as proven qualities as an able and energetic administrator.” (Ex. R at 1-2).

       F.      EIF Attempts to Rewrite the History of the Encyclopaedia

       In or around January 2018, Professor Yarshater began discussions with PHF regarding a

proposal to endow and rename the Center. (Daniel Decl. ¶ 18; Tr. 274:21-25). EIF requested and

received an opportunity to participate in those discussions, and Professor Yarshater ultimately

proposed that PHF and EIF both contribute to an endowment to support the Center. (Tr. 274:21-



                                                12
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 17 of 35




275:3; Ex. U at 1; Daniel Decl. ¶ 18). Following these discussions, Columbia presented a proposal

to EIF, under which EIF would contribute $5.5 million to the endowment. (Tr. 56:19-57:2). At

that time, and since then, the Wall Street bankers who controlled EIF had amassed approximately

$18 million that had been raised for the very purpose of supporting the Encyclopaedia. (Tr. 68:2-

7; Ex. N at 3). Nevertheless, EIF rejected the proposal—which it now characterizes as a

“demand”—and has not made a single contribution to Columbia since June 2017. (Tr. 56:19-24;

57:8-9; Ex. LL at 2).

       Following this rift with Columbia, EIF began attempting to rewrite the history of the

Encyclopaedia to mislead the public about Columbia’s and EIF’s respective roles. For example,

EIF removed from the Iranica Online website the FAQ page that described the Encyclopaedia as

“a project of Columbia University” that is “prepared at its Center for Iranian Studies.” (Ex. C-13

at 2). In its place, EIF now falsely describes the Encyclopaedia as “an international, collaborative

research    project     of   the    Encyclopaedia      Iranica    Foundation,     Inc.”        (See

https://iranicaonline.org/pages/about (last visited Sept. 3, 2020)). And whereas EIF’s public tax

filings prior to the rift described its mission as “funder” of “the Encyclopaedia Iranica Project at

Columbia University’s Center for Iranian Studies” (Ex. K at 33), the description of its mission in

its November 2019 filing no longer mentions Columbia at all. (Ex. N at 30). EIF also, incredibly,

now maintains that Columbia provided only “payroll and fringe benefit management” for EIF and

that it paid Columbia a 10% “administrative fee” for those services. (Tr. 28:1-4; 29:24-25; 85:1-

13). EIF presented zero evidence of this purported arrangement, however, and Mr. Rouhani

admitted at the hearing that there has never been any such service contract between Columbia and

EIF. (Tr. 36:13-15).




                                                13
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 18 of 35




       G.      EIF Interferes With Columbia’s Efforts to Publish the Work

       Since 2017, EIF has also taken aggressive steps to commandeer the Encyclopaedia,

including by preventing Columbia from publishing it, both online and in print. In 2018, the

company that hosted the on-line version of the Encyclopaedia blocked Columbia’s administrative

access to the website, after EIF falsely claimed to own the domain. (Tr. 265:3-9; Daniel TRO

Decl. ¶ 231). Consequently, Columbia has not been able to publish via the website since June

2018. (Daniel TRO Decl. ¶ 23; Tr. 265:3-9).

       With regard to print publication, Columbia has contracted with Brill, a Dutch international

academic publisher well known for its publications in Middle Eastern and Islamic studies. (Daniel

TRO Decl. ¶ 24). In February 2018, EIF wrote to Brill stating that it had become aware that Dr.

Daniel “is in negotiation with Brill on a proposed publishing contract that will include the

Encyclopaedia Iranica publications.” (Ex. 12 at 1). EIF took no legal action to stop Brill from

publishing Fascicle 4 of Volume 16, however, which it did in October 2018. (Tr. 279:11-12; Ex.

S at 308-310). In April 2019, EIF again wrote to Brill, demanding that Brill “immediately cease

from advertising, publishing, and/or distributing copies” of the “unauthorized Encyclopaedia

Iranica fascicle.” (Ex. 32 at 2). EIF again took no legal action and Columbia and Brill proceeded

to publish Fascicle 5 in October 2019. (Tr. 278:24-25).

       H.      EIF’s 2019 Registration of the Mark and Columbia’s Challenge

       After the rift with Columbia, EIF for the first time sought to register the

“ENCYCLOPAEDIA IRANICA” mark with the United States Patent and Trademark Office

(“PTO”). (Tr. 83:4-21; Ex. 1.1). Although EIF knew that it was not the exclusive owner of the




1
  Citations to the “Daniel TRO Decl.” are to the July 28, 2020 Declaration of Elton L. Daniel, filed
in opposition to EIF’s application for a temporary restraining order. (ECF No. 81).
                                                14
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 19 of 35




mark, EIF’s application to the PTO falsely represented that no other person had rights to the mark

and that the mark was first used in 2003 (Ex. 1.1 at 16). As EIF well knew, Columbia had first

used the mark as early as 1982. Relying on the false information in the trademark application, the

PTO registered the trademark effective October 8, 2019. (Ex. 1.1 at 1). On October 31, 2019,

Columbia promptly petitioned the PTO for cancellation of EIF’s trademark, alleging fraud on the

PTO. (Declaration of Megan E. Whitehill, dated July 28, 2020, ECF No. 83 (“Whitehill Decl.”),

Ex. B). Columbia’s petition to cancel remains pending. (Whitehill Decl., Ex. C).

                                           ARGUMENT

I.     EIF’S MOTION FOR A PRELIMINARY INJUNCTION SHOULD BE DENIED

       EIF’s efforts to enjoin the publication of the Encyclopaedia after an uninterrupted 40-year

run should be denied. A preliminary injunction is an “extraordinary and drastic remedy” that

“should not be granted unless the movant, by a clear showing, carries the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (internal quotation marks and citations omitted).

To obtain a preliminary injunction, the moving party must show “(1) irreparable harm and (2)

either (a) a likelihood of success on the merits, or (b) sufficiently serious questions going to the

merits of its claims to make them fair ground for litigation, plus a balance of the hardships tipping

decidedly in favor of the moving party.” Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d

Cir. 2011) (internal quotation marks omitted). The moving party must also show that a preliminary

injunction “is in the public interest.” Id. A showing of irreparable harm is “‘[p]erhaps the single

most important prerequisite for the issuance of a preliminary injunction.’” Hello I Am Elliot, Inc.

v. Sine, No. 19 Civ. 6905 (PAE), 2020 WL 3619505, at *14 (S.D.N.Y. July 2, 2020) (quoting Bell

& Howell: Mamiya Co. v. Masel Supply Co., 719 F.2d 42, 45 (2d Cir. 1983)). EIF cannot come

close to meeting this exacting standard.



                                                 15
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 20 of 35




       A.      EIF Cannot Demonstrate Irreparable Harm

               1.      EIF’s Delay in Seeking Injunctive Relief Requires Denial of Its Motion

       As a threshold matter, EIF’s delay in seeking injunctive relief compels denial of this

motion. As the Second Circuit has explained, “[p]reliminary injunctions are generally granted

under the theory that there is an urgent need for speedy action to protect the plaintiff’s rights.”

Citibank, N.A. v. Citytrust, 756 F.2d 273, 276 (2d Cir. 1985). Thus, the failure to act promptly in

seeking injunctive relief “may, standing alone, . . . preclude the granting of preliminary injunctive

relief, because the failure to act sooner undercuts the sense of urgency that ordinarily accompanies

a motion for preliminary relief and suggests that there is, in fact, no irreparable injury.” Tough

Traveler, Ltd. v. Outbound Prod., 60 F.3d 964, 968 (2d Cir. 1995) (citations omitted).

       In trademark cases, courts in this Circuit “typically decline to grant preliminary injunctions

in the face of unexplained delays of more than two months.” Gidatex, S.r.L. v. Campaniello

Imports, Ltd., 13 F. Supp. 2d 417, 419 (S.D.N.Y. 1998) (emphasis added). In Tough Traveler, for

example, the Second Circuit vacated the district court’s grant of a preliminary injunction where

the plaintiff had waited nine months after learning of the alleged infringement before suing, and

an additional four months before moving for a preliminary injunction. 60 F.3d at 967. While there

is normally a “presumption of irreparable harm” in trademark cases when a plaintiff shows “a high

probability of confusion,” the court stressed that “any such presumption of irreparable harm is

inoperative if the plaintiff has delayed either in bringing suit or in moving for preliminary

injunctive relief.” Id. at 967-68; see also Citibank, 756 F.2d at 275-76 (vacating district court’s

grant of preliminary injunction where the plaintiff did not seek injunctive relief until “more than

ten weeks” after learning of the defendant’s plans to open an office with an allegedly infringing

name and “more than nine months” after it received notice through the press that the defendant



                                                 16
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 21 of 35




intended to open the office).

       Here, EIF had known about Columbia’s plans to continue publishing the Encyclopaedia

through Brill for nearly two-and-a-half years before seeking injunctive relief. In February 2018,

Mr. Rouhani wrote to Brill stating that EIF had become aware that Dr. Daniel “is in negotiation

with Brill on a proposed publishing contract that will include the Encyclopedia Iranica

publications.” (Ex. 12 at 1). Despite knowing that Columbia intended to continue publishing the

Encyclopaedia using Brill, EIF took no legal action to stop the publication of Fascicle 4, which

Brill did in October 2018. (Tr. 279:11-12; Ex. S at 308-10). And in April 2019, EIF again wrote

to Brill, demanding that Brill “immediately cease from advertising, publishing, and/or distributing

copies” of the “unauthorized Encyclopaedia Iranica fascicle” (Ex. 32 at 2). EIF again took no legal

action and Columbia and Brill proceeded to publish Fascicle 5 in October 2019. (Tr. 278:24-25;

Ex. S at 311-13). EIF’s failure to act sooner underscores the absence of harm from publication or

urgency to the instant application.

       It was not until July 24, 2020 – just one week prior to the publication of Fascicle 6 – that

EIF first sought a TRO. By that time, it had been more than two-and-a-half years since learning

of Columbia’s plans to continue publishing the Encyclopaedia using Brill, more than fifteen

months since EIF sent a cease and desist letter to Brill, and more than ten months since EIF filed

its complaint in this action. (Exs. 12, 32). Courts in this Circuit routinely find that delays in

seeking preliminary injunctive relief much shorter than this require the denial of a preliminary

injunction. See Tough Traveler, 60 F.3d at 80; Citibank, 756 F.2d at 276; see also Hello I Am

Elliot, 2020 WL 3619505, at *15 (citing cases).

               2.      Columbia’s Publication of the Fascicle Does Not Constitute Irreparable
                       Harm

       EIF also has not established that it would be harmed, much less irreparably, if Columbia

                                                17
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 22 of 35




continues to publish the Encyclopaedia. To establish irreparable harm, a party “must demonstrate

that absent a preliminary injunction [it] will suffer an injury that is neither remote nor speculative,

but actual and imminent, and one that cannot be remedied if a court waits until the end of trial to

resolve the harm.” Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)

(internal quotation marks omitted). “In trademark cases, a plaintiff must show actual irreparable

injury.” Hello I Am Elliot, 2020 WL 3619505, at *14.

       Here, EIF has produced absolutely no evidence that it would be irreparably harmed in the

absence of preliminary injunctive relief. Mr. Rouhani testified at the hearing that Columbia’s

continued publication of the Encyclopaedia could lead to a drop in donations to EIF. (Tr. 63:23-

25). But such speculative financial harm does not constitute an irreparable injury. See, e.g.,

Citizens United v. Schneiderman¸ 115 F. Supp. 3d 457, 473 (S.D.N.Y. 2015) (rejecting plaintiff’s

assertion that certain donor disclosure obligations would result in a “chill on donations” as “highly

speculative and entitled to very little weight”). In any event, EIF’s own public filings demonstrate

that its trouble raising money began well before its dispute with Columbia. The last significant

gift that EIF received was in 2012, when it received approximately $530,000 in public support.

(Ex. K at 18). Since then, there has been no year through 2018 in which EIF raised more than

$80,000. (Ex. N at 16). Significantly, even though Columbia published Fascicle 4 in 2018 (Tr.

279:11-12), EIF’s donations actually increased from 2017 to 2018. (Ex. N at 16 (listing $59,707

in donations in 2017 and $65,953 in donations in 2018)). Even if financial harm could qualify as

irreparable, the evidence directly refutes EIF’s claim that Columbia’s continued publication of the

Encyclopaedia would negatively impact EIF’s donations.

       Moreover, in trademark cases, courts have consistently rejected the arguments of

nonprofits based on mere harm to their ability to raise funds. In Potomac Conference Corp. of



                                                  18
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 23 of 35




Seventh-Day Adventists v. Takoma Academy Alumni Association, Inc., 2014 WL 857947 (D. Md.

Mar. 4, 2014), for example, a school sued an alumni association that had been formed to raise

money for the school. Upon finding that the school owned the trademark, the court rejected the

alumni association’s argument that it would “die” if it could no longer raise funds to support the

school, observing that the risk of harm to the school from the defendant’s use of its name

outweighed the alleged harm to the alumni association’s fundraising efforts. Id. at *20-*21. See

also Villanova University v. Villanova Alumni Educational Foundation, 123 F. Supp. 2d 293, 311

(E.D. Pa. 2000) (rejecting the argument that a non-profit formed to raise funds for a university

would be unable to pursue its fundraising mission if it was prevented from using the trademarks,

observing that “[o]ne who uses another’s marks without permission can hardly claimed to be

harmed, since it brought any and all difficulties . . . upon itself.”) (internal quotation and citation

omitted). Likewise here, EIF’s alleged fundraising difficulties are entitled to no weight because,

to the extent they exist at all, they are entirely self-inflicted: EIF abandoned its very mission as a

charitable organization when it voluntarily chose to stop funding the Encyclopaedia.

       There is also no factual support for Mr. Rouhani’s conclusory claim that publication of the

two most recent fascicles has “create[d] confusion on the contributor side,” because it is “unclear

where they are to go.” (Tr. 63:19-23). To the contrary, for nearly 40 years, contributors to the

Encyclopaedia have dealt exclusively with the editors and staff at the Center—not with EIF. (See

Tr. 279:4-10; Exs. X-II). And for nearly 40 years, the academic community has come to associate

the Encyclopaedia with Columbia—not EIF. (Ashtiany Decl. ¶ 13). As Professor Rahim

Shayegan, the Director of the Program of Iranian Studies at UCLA, recently stressed in an email

to Dr. Daniel, the Encyclopaedia’s “quality and reliability is associated with the editorial board

they know, now the Yarshater Center, and Columbia as an institution.” (Ex. T at 1-2). And it is



                                                  19
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 24 of 35




the Encyclopaedia’s longstanding association with Columbia that has generated the “intellectual

capital” that it carries with contributors. (Ex. T at 1). Thus, confusion in the academic community

will result only if Wall Street bankers with no background in Middle Eastern scholarship are

permitted to end Columbia’s 40-year run of publishing this acclaimed scholarly work.

       B.      EIF Cannot Establish A Likelihood of Success on the Merits or Even
               Sufficiently Serious Questions Going To The Merits

       EIF also cannot establish a likelihood of success on the merits, or even sufficiently serious

questions going to the merits of its claims. As courts have explained, a plaintiff’s burden under

the “sufficiently serious question” standard “is no lighter than the one it bears under the ‘likelihood

of success’ standard” because the plaintiff “must not only show that there are ‘serious questions’

going to the merits, but must additionally establish that ‘the balance of hardships tips decidedly’

in its favor.” Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598

F.3d 30, 35 (2d Cir. 2010). Here, EIF has not satisfied either standard.

               1.      Columbia Has Priority of Use of the Mark

       “It is axiomatic in trademark law that the standard test of ownership is priority of use.”

Sengoku Works v. RMC Int'l, 96 F.3d 1217, 1219 (9th Cir. 1996). “Thus, so long as a person is

the first to use a particular mark to identify his goods or services in a given market, and so long as

that owner continues to make use of the mark, he is entitled to prevent others from using the mark

to describe their own goods in that market.” ITC Ltd. v. Punchgini, Inc., 482 F.3d 135, 147 (2d

Cir. 2007). To establish “use,” a party must show that it was using the mark in commerce “in a

way sufficiently public to identify or distinguish the marked goods in an appropriate segment of

the public mind as those of the adopter of the mark.” Windows User, Inc., v. Reed Bus. Pub. Ltd.,

795 F. Supp. 103, 108 (S.D.N.Y. 1992).

       Here, it is undisputed that Columbia and its Center for Iranian Studies first used the mark

                                                  20
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 25 of 35




“ENCYCLOPAEDIA IRANICA” in 1982—eight years before EIF was formed. (Ex. S; Tr. 68:20-

69:8, 84:2-4, 257:24-25). Professor Yarshater conceived of and developed the Encyclopaedia in

the late 1970s and early 1980s while he was a tenured professor at Columbia and its Director of

the Center for Iranian Studies. (Exs. W at 1-12, JJ at 1). The hearing evidence also demonstrates

that Columbia has continuously used the mark in commerce over the last 40 years. The cover of

every one of the 106 fascicles of the Encyclopaedia that has been published to date has borne the

name “ENCYCLOPAEDIA IRANICA” as well as the name “Center for Iranian Studies Columbia

University.” (Ex. S; Tr. 258:20-25; Daniel Decl. ¶ 7). As Dr. Daniel testified, this signifies that

the Encyclopaedia “has been prepared under the auspices of the Center of Iranian Studies at

Columbia University.” (Tr. 258:23-259:5).

       Indeed, Professor Yarshater’s actions from the publication of the very first fascicle

demonstrate that the Encyclopaedia was a product of Columbia University. The first publication

contract with Routledge from 1981—nine years before EIF came into existence—was executed by

Professor Yarshater in his capacity as Director of the Center for Iranian Studies at Columbia

University. (Ex. HHH). The public announcement by Routledge of the publication of the first

volume of the Encyclopaedia in 1984 unambiguously identifies the Encyclopaedia as a product of

Columbia University. (Ex. JJJ). Even after EIF was formed in 1990, Professor Yarshater

consistently identified the Encyclopaedia as a “project of Columbia University” that is “prepared

for publication at its Center for Iranian Studies.” (Exs. W at 2; SS at 8; VV at 15). The NEH grant

applications for the Encyclopaedia listed Columbia as the “Applicant” and Professor Yarshater as

the “Project Director,” demonstrating that Professor Yarshater communicated with NEH in his

capacity as an employee of Columbia. (Exs. SS at 2-3; VV at 8-9). Thus, the federal grant funds

received from NEH were provided to Columbia University, not to Ehsan Yarshater personally.



                                                21
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 26 of 35




       Indeed, prior to the breakdown in EIF’s relationship with Columbia, EIF itself repeatedly

described the Encyclopaedia as a Columbia project. In its 2008 Annual Report, EIF described the

Encyclopaedia as “a project of Columbia University’s Center for Iranian Studies” that is

“administered by a team of editors and staff members at the Center for Iranian Studies, Columbia

University since 1974.” (Ex. C at 5, 7). In its annual filings with the IRS and New York State,

EIF repeatedly described the Encyclopaedia as a “Columbia University project.” (Ex. K at 34;

Whitehill Decl. Exs. E at 31, 38, H at 43). And an archived page from a 2013 version of EIF’s

website stated that the “Encyclopaedia Iranica is a project of Columbia University and is prepared

at its Center for Iranian Studies.” (Ex. C-13 at 2). These admissions by EIF flatly contradict its

absurd contention to this Court that Columbia was a mere “landlord” or “paymaster” for EIF (Tr.

85:1-3). It was only after the rift with Columbia in 2017 that EIF has attempted to rewrite history

and recast Columbia’s role in producing the Encyclopaedia.

       Critically, the academic audience for the Encyclopaedia unquestionably associates the

publication with Columbia: its Editor-in-Chief has always been the Director of the Center for

Iranian Studies at Columbia University and the publication has always referenced the publication’s

affiliation with the University on its cover page. See, e.g., Vanderbilt Univ. v. Scholastic, Inc., 382

F. Supp. 3d 734, 753 (M.D. Tenn. 2019) (finding that consumers of educational programs

developed by a Vanderbilt professor, while serving as the Director of a Center at Vanderbilt, would

associate those programs with the university; use of the Vanderbilt logo on program materials was

“to reinforce the idea that Vanderbilt was affiliated with, directly contributed to, or created” the

program). And the evidence presented at the hearing demonstrates that the Encyclopaedia’s

readership and contributors have been attracted to the publication precisely because of its

affiliation with Columbia. (Ashtiany Decl. ¶ 13 (“Authors have told me on numerous occasions



                                                  22
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 27 of 35




that they decided to contribute articles to the Encyclopaedia because of Columbia’s reputation as

a world-renowned research institution.”); Tr. 279:4-10 (Dr. Daniel testifying that the readership of

the Encyclopaedia has, for the last 40 years, thought of the Encyclopaedia as “a publication of the

Center for Iranian Studies at Columbia University”); Ex. T (the Encyclopaedia’s “quality and

reliability is associated with the editorial board they know, now the Yarshater Center, and

Columbia as an institution”)).

       While Professor Yarshater executed a publishing contract with Eisenbrauns as both

President of EIF and Director of the Center (Ex. 10), that does not make EIF the “user” of the mark

for purposes of trademark ownership. The publishing agreement with Eisenbrauns was not signed

until July 2013—over thirty years after the first publication of the Encyclopaedia. (Ex. 10 at 4;

Ex. S at 1-3). Therefore, the testimony EIF offered from Mr. Eisenbraun has no bearing on

Columbia’s priority of use of the mark or its quality control over the Encyclopaedia. In any event,

it is undisputed that, following the contract with Eisenbrauns, the cover of each fascicle continued

to bear the name “ENCYCLOPAEDIA IRANICA” along with the name “Columbia University,”

just has it had since 1982. (Ex. S; Tr. 258:20-25). And as Mr. Eisenbraun testified, the two people

he principally communicated with regarding the publication of the Encyclopaedia were Professor

Yarshater and Ahmad Ashraf—both Columbia employees. (Tr. 155:19-156:3; 266:15-17; Ex.

KK). Thus, the evidence demonstrates that it was Columbia, through the Center, and not EIF, that

was directing the publishers of the Encyclopaedia.

       The mere fact that EIF registered a trademark for “ENCYCLOPAEDIA IRANICA” in

2019, for the purposes of this litigation, does nothing to alter this analysis. As the Second Circuit

has explained, “registration creates no substantive trademark rights against infringement beyond

the common law rights acquired through the use of the mark.” Excelled Sheepskin & Leather Coat



                                                 23
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 28 of 35




Corp. v. Oregon Brewing Co., 897 F.3d 413, 419 (2d Cir. 2018) (internal quotation marks omitted).

Thus, “[t]o acquire ownership of a trademark it is not enough to have . . . registered it first; the

party claiming ownership must have been the first to actually use the mark in the sale of goods or

services.”   Sengoku, 96 F.3d at 1219; see also Excelled Sheepskin, 897 F.3d at 419

(“Notwithstanding [plaintiff’s] PTO registrations in 2003, 2004, 2007, and 2011, [defendant]

established its trademark rights through roughly twenty years of priority in deliberate and

continuous nationwide use of the mark since 1989.”). Thus, because Columbia was the first entity

to use the “ENCYCLOPAEDIA IRANICA” mark, and has continuously used it over the last 40

years, Columbia is unquestionably the owner of the mark.

               2.      Columbia Has Always Controlled the Quality of the Encyclopaedia

       Even if there were any question of who had priority of use of the mark, Columbia would

still prevail because Columbia has at all times controlled the quality of the content of the

Encyclopaedia. In cases where prior use cannot be established, courts look to which party

“controls or determines the nature and quality of the goods which have been marketed under the

mark in question.” Bell v. Streetwise Records, Ltd., 640 F. Supp. 575, 580 (D. Mass. 1986) (citing

In re Polar Music Int’l AB, 714 F.2d 1567 (Fed. Cir. 1983)). Because the “value of a trademark

arises from its association with goods of a particular quality and source,” whichever party “controls

the quality of the goods marketed under the trademark is the source and therefore owns the

trademark.” Liebowitz v. Elsevier Science Ltd., 927 F. Supp. 688, 696 (S.D.N.Y. 1996).

       Liebowitz is instructive. There, the editor-in-chief of two scientific journals sued the

publisher of those journals seeking a declaration that the plaintiff owned the “trademarks, titles,

trade dress and logos” associated with the journals. Id. at 695. As Judge Kaplan explained, “[i]n

the case of scientific journals, the quality or characteristic with which the public associates the



                                                 24
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 29 of 35




journals must be, in essence, the nature and quality of the content of the scholarly work published

in the journals.” Id. at 696. Thus, “[w]hoever controls the nature and quality of the journals’

content . . . is the source of the goods and the owner of the journal trademarks.” Id. The court

denied the defendant’s motion for summary judgment, finding that a trier of fact could find that

the plaintiff controlled the quality of the journals’ content where the plaintiff produced evidence

that (i) the plaintiff “maintain[ed] the quality and establish[ed] guidelines for acceptance and

rejection [of] manuscripts”; (ii) the defendant “relie[d] on the reputation and knowledge of

[plaintiff] . . . to ensure the quality of the material published . . . is maintained”; and (iii) the

defendant “d[id] not attempt to assess the quality of individual papers because that is what [it has]

external editors for.” Id. at 697.

       Here, likewise, control over the “nature and quality” of the work associated with the mark

has remained at all times with Columbia. Specifically, the hearing evidence demonstrates that it

is Columbia, through the Center, that identifies the subjects for articles, sends invitations to

prospective authors, engages in the painstaking process of editing the articles, and pays honoraria

to the authors. (Tr. 262:19-263:22; Exs. Y-II; Ashtiany Decl. ¶¶ 6-12; Daniel Decl. ¶¶ 7-14). Until

its rift with Columbia in 2017, EIF had repeatedly admitted that it “is not involved in the academic

or technical aspects of the project” and instead “concentrates on raising funds for the project.”

(Ex. C at 8-9; see also Ex. K at 34 (stating that EIF’s purpose is “promote the cause of the

Encyclopaedia Iranica, a Columbia University project”)). And while EIF now claims that it

controls the content of the Encyclopaedia, EIF’s own board chair admitted at the hearing that the

EIF board does not perform any direct “quality control” on the articles published in the

Encyclopaedia. (Tr. 74:20-75:4). That is hardly surprising, given that Mr. Rouhani and Ms.

Nelson are Wall Street bankers, not scholars of Middle Eastern history. (Tr. 25:7-13; 67:9-68:1).



                                                 25
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 30 of 35




Indeed, Mr. Rouhani testified that he is not even familiar with the substance of the publications in

the Encyclopaedia and that he has merely “seen a few of the articles.” (Tr. 51:5-6; 66:22-67:2).

       And while EIF relies heavily on Professor Yarshater’s role as President of EIF after 1990,

the fact that he established EIF with himself as the President only serves to underscore the fact that

Columbia, through Professor Yarshater, retained control over the content of the Encyclopaedia

even after EIF was formed in 1990. Indeed, EIF’s public filings represent that Professor Yarshater

worked, on average, only five hours per week for EIF. (Ex. K at 11; Ex. N at 9). The remainder

of his time spent working on the Encyclopaedia—approximately 55 hours per week—was

therefore devoted to Columbia. (Tr. 166:3-7 (EIF’s treasurer testifying that Professor Yarshater

worked “at least 12 hours a day” on the Encyclopaedia)). Thus, the evidence demonstrates that,

even after EIF was formed, Professor Yarshater’s work overseeing the quality of the

Encyclopaedia was done for Columbia. See, e.g., Ballet Tech Foundation v. The Joyce Theater

Foundation, Inc., 89 U.S.P.Q.2d 1262 (T.T.A.B. 2008) (finding that ownership of the trademark

of theater name belonged to dance company that controlled the “nature and quality” of the

performances and not to the fundraising entity formed by the president of the dance company to

raise money for the theater), vacated as moot, 2013 WL 6199539.

               3.      There Is No Evidence That Ownership of the Trademark Was Transferred
                       to EIF

       EIF also has produced no documentary evidence of any transfer of trademark ownership to

EIF. As an initial matter, Professor Yarshater did not have any ownership rights in the trademark

to transfer. As explained above, Professor Yarshater was a tenured professor at Columbia when

the Encyclopaedia was first published, and for nearly 40 years the Encyclopaedia was created at

Columbia using the Center’s resources and federal grant funds provided to Columbia. Thus, the

trademark has always been owned by Columbia, not Ehsan Yarshater personally. See, e.g.,

                                                 26
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 31 of 35




Vanderbilt, 382 F. Supp. 3d at 746, 752-53 (university owned intellectual property developed by

professor and center director within his area of research and study); Vanderhurst v. Colorado

Mountain Coll. Dist., 16 F. Supp. 2d 1297, 1307 (D. Colo. 1998) (materials prepared by college

professor were owned by college, not professor, because materials were “connected directly with

the work for which he was employed to do and was fairly and reasonably incidental to his

employment”).

       In any event, there is no evidence that the trademark was ever transferred to EIF—either

by Columbia or Professor Yarshater. At the hearing, EIF’s general counsel and treasurer each

testified that there are no documents evidencing a transfer of the trademark to EIF. (Tr. 138:11-

15; 194:15-195:21). While EIF cites a provision in its bylaws stating that one of its purposes is to

hold the ownership of the Encyclopaedia’s trademark rights, that unilateral, self-serving

declaration was not adopted or agreed to by Columbia and therefore cannot effect a transfer of

rights. Indeed, at the hearing, Mr. Ahari admitted that the bylaws were never provided to or

discussed with Columbia. (Tr. 135:20-136:4). Thus, the mere assertion in EIF’s bylaws that it

owns the trademark to the Encyclopaedia is plainly insufficient to establish a transfer of the

trademark’s ownership. See, e.g., Nordco A.S. v. Ledes, No. 95 CIV. 7753 (RJW), 1997 WL

570546, at *3 (S.D.N.Y. Sept. 15, 1997) (rejecting allegation that party owned trademark when

there was “no document conveying title or ownership of the trademark”); C=Holdings B.V. v.

Asiarim Corp., 992 F. Supp. 2d 223, 235 (S.D.N.Y. 2013) (finding party did not transfer trademark

when it did not produce “a single contemporaneous document … to suggest that [party’s] Board

contemplated, discussed, or authorized a transfer”).2



2
 While EIF elicited testimony at the hearing that EIF was listed on the copyright notice in certain
volumes and fascicles, the Court need not reach any issues related to copyright because they have
no bearing on this motion, which relates exclusively to the ownership of the “ENCYCLOPAEDIA
                                                27
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 32 of 35




       C.      EIF Cannot Establish That the Balance Of Hardships Tips Decidedly in Its
               Favor

       EIF also cannot show “a balance of hardships decidedly favoring [it].” N. Am. Soccer

League v. United States Soccer Fed’n Inc., 883 F.3d 32, 37 (2d Cir. 2018). When weighing the

equities, courts “must balance the competing claims of injury and must consider the effect on each

party of the granting or withholding of the requested relief.” Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 24 (2008) (internal quotation marks omitted). “To establish that the balance of

hardships tips in their favor, the plaintiffs must demonstrate that the harm they would suffer absent

the relief sought is substantially greater than the harm the defendants would suffer if the injunction

were granted.” Greylock Glob. Opportunity Master Fund Ltd. v. Province of Mendoza, No. 04

Civ. 7643 (HB), 2004 WL 2290900, at *4 (S.D.N.Y. Oct. 12, 2004) (emphasis added).

       Here, the hearing evidence establishes that the balance of hardships tips overwhelmingly

in Columbia’s favor, because entry of a preliminary injunction would irreparably damage the

Encyclopaedia’s reputation and have the practical effect of permanently ending its publication

after an uninterrupted 40-year run. As Dr. Daniel explained, continuing to delay the publication

of the Encyclopaedia would destroy its credibility among contributors who have submitted articles

on the understanding that their work will be published under the supervision of the Center. (Tr.

280:10-19; Daniel TRO Decl. ¶ 31). If the Encyclopaedia were to lose its reputation as a

publication on which authors can rely to have their work handled in a responsible and timely way,

it would lose the ability to operate in accordance with the standards it has observed for the last 40

years. (Tr. 280:20-281:4).




IRANICA” trademark. In fact, there is no dispute that Columbia owns the copyrights of Fascicle
6. And, in any event, EIF’s false claims of copyright ownership of certain earlier fascicles and
volumes are just as spurious as its trademark claims.
                                                 28
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 33 of 35




       Dr. Daniel’s concerns have been shared by other scholars who rely on the Encyclopaedia

as a crucial academic resource. Professor Shayegan, for example, explained that further delays in

publishing the Encyclopaedia would be “compromising . . . to its prestige, and the trust

innumerable authors have placed in it.” (Ex. T at 1). Indeed, Professor Shayegan predicted that

enjoining publication of the Encyclopaedia would likely mean the end of the Encyclopaedia,

explaining that “it is a mirage to think the structures and traditions . . . at Columbia to guarantee

the completion of the Encyclopaedia can be replicated elsewhere.” (Ex. T at 1). Professor

Shayegan cautioned that continuation of the Encyclopaedia outside of Columbia “would certainly

cause the demise of the entire project and put an[] end to Yarshater’s vision.” (Ex. T at 2).

       By contrast, EIF has not produced any evidence of hardship—much less a balance of

hardships tipping “decidedly” in its favor—that would result from Columbia’s continued

publication of this acclaimed publication. As explained above, since October 2018, Columbia has

published Fascicles 4 and 5 of Volume 16 using Brill, and yet EIF has produced no evidence of

any injury that it suffered as a result. Instead, the academic community has responded to those

publications with the same understanding that it has had for the last 40 years—with the

understanding that the Encyclopaedia is a publication of the Center for Iranian Studies at Columbia

University. (Tr. 279:4-10). Like each of the 106 fascicles that has come before it, Fascicle 6 is a

product of the same editorial rigor that the academic community has come to expect and associate

with Columbia, and there would be no harm to EIF in allowing its publication.

       D.      A Preliminary Injunction Is Not in the Public’s Interest

       Finally, EIF has not shown that the issuance of a preliminary injunction is in the public’s

interest. “The public interest supports the publication of books.” Tr. Co. Bank v. Putman Pub.

Grp., Inc., No. 87 Civ. 7393 (AHS), 1988 WL 62755, at *7 (C.D. Cal. Jan. 4, 1988) (denying



                                                 29
      Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 34 of 35




preliminary injunction). When asked about the public interest in further enjoining publication of

the Encyclopaedia, Dr. Daniel put it most eloquently, explaining that whenever the “results of

serious research are suppressed,” it is a “disservice to the students, to the teachers, the researchers,

the journalists, the policy makers, the general public that relies on the Encyclopaedia.” (Tr. 280:2-

9). As Dr. Daniel explained, further delaying publication is also “a disservice to the authors who

have careers depending on that publication” as well as the “over 200 other authors whose work is

on hold.” (Tr. 280:2-9).

        Indeed, a preliminary injunction will significantly prejudice the authors whose works are

scheduled to be published, many of whom agreed to write for the Encyclopaedia because it is

essential for their careers to have reputable, academic, peer-reviewed publication of their work.

(Daniel TRO Decl. ¶ 31; Ashtiany Decl. ¶ 16). Even a brief and temporary delay in publication

can do serious damage to professional careers. (Daniel TRO Decl. ¶ 31; Ashtiany Decl. ¶ 16). And

because the bulk of these articles are written for the specific needs of the Encyclopaedia, authors

generally do not have the ability to publish their work elsewhere if there is a delay in going to

press. (Daniel TRO Decl. ¶ 31). Moreover, a further delay in publishing the Encyclopaedia would

negatively impact the researchers, teachers, students, and other users who depend on access to the

Encyclopaedia’s existing and new research. (Daniel TRO Decl. ¶ 35).

        In sum, publication of the Encyclopaedia Iranica unquestionably serves the public interest.

Blocking that publication based on the spurious claims of EIF, which have now been proven false,

would work a serious injustice.

                                          CONCLUSION

        The Court should deny EIF’s Motion for a Preliminary Injunction.




                                                  30
     Case 1:19-cv-07465-AT-KNF Document 117 Filed 09/03/20 Page 35 of 35




Dated:   September 3, 2020
         New York, New York

                                          Respectfully submitted,

                                          BUCKLEY LLP


                                          /s/ Andrew W. Schilling
                                          Andrew W. Schilling
                                          Daniel R. Alonso
                                          Brian J. Wegrzyn
                                          Megan E. Whitehill
                                          Alyssa M. Helfer
                                          1133 Avenue of the Americas, Suite 3100
                                          New York, New York 10036
                                          Tel: (212) 600-2330
                                          aschilling@buckleyfirm.com

                                          Amanda R. Lawrence
                                          Benjamin B. Klubes (pro hac vice)
                                          2001 M Street NW, Suite 500
                                          Washington, DC 20036
                                          Tel: (202) 349-8000

                                          Attorneys for The Trustees of
                                          Columbia University in the City of New
                                          York and Elton Daniel




                                     31
